                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           THE BANK OF NEW YORK MELLON,
                                   8                                                          Case No. 5:19-cv-01594-EJD
                                                        Plaintiff,
                                   9                                                          ORDER DENYING DEFENDANTS’
                                                  v.                                          EMERGENCY EX PARTE
                                  10                                                          APPLICATION FOR TEMPORARY
                                           PETRA MARTINEZ, et al.,                            RESTRAINING ORDER AND
                                  11                                                          REMANDING CASE TO STATE
                                                        Defendants.                           COURT
                                  12
Northern District of California




                                                                                              Re: Dkt. No. 10
 United States District Court




                                  13
                                               Presently before the Court is Defendants’ emergency ex parte application for a temporary
                                  14
                                       restraining order and order to show cause. For the reasons stated below the Court denies the
                                  15
                                       application and remands the case to the state court.
                                  16
                                               This matter comes before this Court on Defendants’ Notice of Removal from the Superior
                                  17
                                       Court for Monterey County. Dkt. 1 at 13-15.1 The underlying action is Plaintiff’s unlawful
                                  18
                                       detainer action against Defendants. Id. at 15. Plaintiff alleges that it owns a property that
                                  19
                                       Defendants have occupied, without Plaintiff’s consent, since a foreclosure sale of the property. Id.
                                  20
                                       at 13-14. The Notice of Removal asserts that Defendants’ rights protected by the First, Fifth,
                                  21
                                       Seventh, Ninth, and Fourteenth Amendments have been infringed and impaired in the state court
                                  22
                                       action. Id. at 1-2. Defendants also assert that the underlying action is diverse. Id. at 2.
                                  23
                                       Defendants, who are proceeding pro se, seek a temporary restraining order prohibiting Plaintiff
                                  24
                                       and other entities from attempting to sell the property in question. Dkt. 10 at 10.
                                  25
                                               To obtain a temporary restraining order, a party “must establish that he is likely to succeed
                                  26

                                  27   1
                                        Pincites refer to the ECF-added page numbers.
                                  28   Case No.: 5:19-cv-01594-EJD
                                       ORDER DENYING TEMPORARY RESTRAINING ORDER AND REMANDING CASE
                                                                                      1
                                   1   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

                                   2   the balance of equities tips in his favor, and that an injunction is in the public interest.” Henry

                                   3   Schein, Inc. v. Cook, 191 F. Supp. 3d 1072, 1076 (N.D. Cal. 2016) (quoting Am. Trucking

                                   4   Associations, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir.2009)). A temporary

                                   5   restraining order is “an extraordinary remedy that may only be awarded upon a clear showing that

                                   6   the plaintiff is entitled to such relief.” Id. (quoting Winter v. Nat. Resources Defense Council, 555

                                   7   U.S. 7, 22 (2008)). Where, as here, the application is made ex parte, the moving party must show

                                   8   “‘that immediate and irreparable injury, loss, or damage will result to the movant before the

                                   9   adverse party can be heard in opposition’ and certification of ‘efforts made to give notice and the

                                  10   reasons why it should not be required.’” Id. (quoting Fed. R. Civ. P. 65(b)(1). “Further, ‘[a]

                                  11   federal court may issue an injunction [only] if it has personal jurisdiction over the parties and

                                  12   subject matter jurisdiction over the claim.’” Hussain v. Ponce, 2019 WL 1055235, at *1 (C.D.
Northern District of California
 United States District Court




                                  13   Cal. Jan. 8, 2019) (quoting Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1983) and denying

                                  14   application for temporary restraining order).

                                  15           The Court first considers whether it has subject matter jurisdiction over this case. The

                                  16   Ninth Circuit has held that federal courts lack subject matter jurisdiction when a case has been

                                  17   improperly removed. ARCO Envtl. Remediation, L.L.C. v. Dep’t of Health & Envtl. Quality of

                                  18   Montana, 213 F.3d 1108, 1113 (9th Cir. 2000). Here, Defendants removed their case under 28

                                  19   U.S.C. § 1443. Dkt. 1 at 1. Removal under § 1443 requires the removing party to satisfy a two-

                                  20   part test. First, they must assert “as a defense . . . rights that are given to them by explicit statutory

                                  21   enactment protecting equal racial civil rights” and, second, they “must assert that the state courts

                                  22   will not enforce that right, and that allegation must be supported by reference to a state statute or a

                                  23   constitutional provision that purports to command the state courts to ignore the federal rights.”

                                  24   Patel v. Del Taco, Inc., 446 F.3d 996, 999 (9th Cir. 2006).

                                  25           Defendants cannot meet the first prong. They assert that they belong to a discrete class of

                                  26   individuals that are in wrongful eviction actions and are discriminated against by “the attorneys”

                                  27   and “Judges of the Superior Courts of California.” Dkt. 1 at 6. They also assert that their rights

                                  28   Case No.: 5:19-cv-01594-EJD
                                       ORDER DENYING TEMPORARY RESTRAINING ORDER AND REMANDING CASE
                                                                       2
                                   1   protected by the First, Fifth, Seventh, Ninth, and Fourteenth Amendments have been violated.

                                   2   But, neither the Notice of Removal nor their Answer makes any reference to rights that are

                                   3   protected as equal racial civil rights by federal statutes, which required for removal under § 1443.

                                   4   Dkt. 1; Dkt. 1-3. Because Defendants cannot satisfy the first prong, the Court finds that removal

                                   5   was improper under § 1443.

                                   6          The Notice of Removal asserts “DIVERSITY exists in that the Plaintiff is a Delaware

                                   7   entity and the Defendants are California entities.” Dkt. 1 at 2. Federal law allows for removal

                                   8   where diversity jurisdiction under 28 U.S.C. § 1332(a) would apply to the underlying state court

                                   9   action. 28 U.S.C. § 1441. Here, even assuming that the parties are diverse, removal would not be

                                  10   appropriate because Defendants make no attempt to show that the amount in controversy

                                  11   requirement has been met. Indeed, the complaint in underlying state court action states that it is

                                  12   for less than $10,000—far less than the $75,000 required for § 1332(a). Dkt. 1 at 13.
Northern District of California
 United States District Court




                                  13   Accordingly, removal is improper based on diversity jurisdiction.

                                  14          The Court concludes that this case was improperly removed from the Monterey County

                                  15   Superior Court. It therefore lacks jurisdiction to issue a temporary restraining order. Defendants

                                  16   application for a temporary restraining order is DENIED. Where a court, “at any time before final

                                  17   judgment,” determines that it “lacks subject matter jurisdiction, the case shall be remanded.” 28

                                  18   U.S.C.A. § 1447(c); see also U.S. Bank, N.A. as Tr. for Certificate Holders of Banc of Am.

                                  19   Funding Corp. v. Lucore, 2018 WL 5832197, at *3 (S.D. Cal. Nov. 5, 2018). The Court therefore

                                  20   REMANDS the case to the Monterey County Superior Court. The Clerk shall provide a copy of

                                  21   this order to the Superior Court and close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 1, 2019

                                  24                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  25                                                     United States District Judge
                                  26

                                  27

                                  28   Case No.: 5:19-cv-01594-EJD
                                       ORDER DENYING TEMPORARY RESTRAINING ORDER AND REMANDING CASE
                                                                       3
